                          IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE

 UNITED STATES OF AMERICA,                        )
                                                  )
                                Plaintiff,        )
                                                  )
                        v.                        )
                                                  )                   No. 3:19-CR-125-TAV-HBG
                                                  )
 RODOLFO TORRES,                                  )
                                                  )
                                Defendants.       )


                                 MEMORANDUM AND ORDER

        All pretrial motions in this case have been referred to the undersigned pursuant to 28

 U.S.C. § 636(b) for disposition or report and recommendation as may be appropriate. This case

 is before the Court on Defendant Rodolfo Torres’s Unopposed Motion to Continue the Pre-Trial

 Conference and Trial [Doc. 53], filed on August 27, 2020. Defendant Torres asks the Court to

 continue the September 22, 2020 trial date to give the parties time to complete litigation of his

 dispositive pretrial motions and to prepare for trial. The Defendant also states that the parties are

 still engaged in settlement negotiations and that defense counsel have had an unusual press of

 other matters.   The motion relates that the Government does not object to the requested

 continuance. The parties have conferred with Chambers and agreed on a new trial date of

 January 26, 2021.

        The Court finds the motion to continue the trial and other deadlines is unopposed and

 well-taken. The Court also finds that the ends of justice served by granting a continuance

 outweigh the interest of the Defendants and the public in a speedy trial.              18 U.S.C. §

 3161(h)(7)(A). Defendant Torres has filed several dispositive motions, seeking the dismissal of




Case 3:19-cr-00125-TAV-HBG Document 54 Filed 08/31/20 Page 1 of 3 PageID #: 404
 the charges and suppression of evidence. The undersigned filed a Report and Recommendation

 [Doc. 43] on these motions, to which Defendant Torres has objected [Doc. 44]. The Government

 has responded [Doc. 48] to the Defendant’s objections, and the Defendant filed a reply [Doc.

 50]. The District Judge needs time to rule on the Defendant’s dispositive motions in light of the

 report and the parties’ filings. See 18 U.S.C. § 3161(h)(1)(H). After the Court rules on the

 motions, the parties will need time to prepare the case for trial. The Court finds that this cannot

 be completed by the September 22 trial date. The Court finds that without a continuance,

 counsel for Defendant Torres would not have the reasonable time necessary to prepare for trial,

 despite counsels’ exercise of due diligence. See 18 U.S.C. § 3161(h)(7)(B)(iv).

        The unopposed motion [Doc. 53] to continue the trial date is GRANTED, and the trial is

 reset to January 26, 2021. The Court finds that all the time between the filing of the motion for

 a continuance on August 27, 2020, and the new trial date of January 26, 2020, is fully

 excludable time under the Speedy Trial Act for the reasons set forth herein. See 18 U.S.C. §

 3161(h)(1)(D), -(1)(H), & -(7)(A)-(B). The parties agreed on a new schedule in this case, which

 is set out below.

        Accordingly, it is ORDERED as follows:

                (1) Defendant Torres’s motion to continue the trial and pretrial
                conference [Doc. 53] is GRANTED;

                (2) The trial of this matter is reset to commence on January 26,
                2021, at 9:00 a.m., before the Honorable Thomas A. Varlan,
                United States District Judge;

                (3) All time between the filing of the motion on August 27, 2020,
                and the new trial date of January 26, 2020, is fully excludable
                time under the Speedy Trial Act for the reasons set forth herein;

                (4) The deadline for concluding plea negotiations and providing
                reciprocal discovery is extended to December 21, 2020;



                                                 2

Case 3:19-cr-00125-TAV-HBG Document 54 Filed 08/31/20 Page 2 of 3 PageID #: 405
             (5) The parties are to appear before the undersigned for a final
             pretrial conference on January 11, 2021, at 11:30 a.m.;

             (6) Motions in limine must be filed no later than January 11,
             2021; and

             (7) Requests for special jury instructions, supported by citations to
             authority pursuant to Local Rule 7.4, shall be filed by January 15,
             2021.

       IT IS SO ORDERED.

                                           ENTER:



                                           United States Magistrate Judge




                                              3

Case 3:19-cr-00125-TAV-HBG Document 54 Filed 08/31/20 Page 3 of 3 PageID #: 406
